DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2020 has been placed in record and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Fig. 2, described in specification Para [0106] The apparatus 200 may be a communication device such as a base station , a user terminal; and Fig. 3 described in specification Para [0194]  user equipment may be constituted as a computer apparatus comprises processor 301, memory/storage 303) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-13, 16, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, hereinafter ‘LI’) with evidence by Fu et al. (CN106941688 A, of IDS, Machine Translation, hereinafter ‘FU’) in view of Wu et al. (US20180077685, hereinafter ‘WU’).
Regarding claim 1, LI teaches a method performed by a terminal (Fig. 7 UE 700, Fig. 2, Para [0046]: an uplink non-orthogonal scheduling-free method. (Para [0055]) The present disclosure will be described hereinafter in more details by taking the PDMA (Pattern Division Multiple Access) uplink scheduling-free transmission), the method comprising:
determining a spreading sequence according to a spreading sequence matrix (Fig. 2, Steps 201-202, Para [0047-0048]: Step 201: acquiring, by a UE, at least two groups of MA resource pools preconfigured by a base station. the MA resources may include any one or more of a time-domain resource, a frequency-domain resource, a space-domain resource and a code-domain resource, and the code-domain resource may include, but not limited to, any one or more of a codebook, a codeword, a sequence, an interleaver and a mapping pattern. (Para [0051]) Step 202: selecting, by the UE, an MA resource pool from the at least two groups of MA resource pools, wherein the selected MA resource pool is to be used by the UE (determining a spreading sequence) (Fig. 3, Para [0057]) Taking a PDMA 350% overload encoding pattern matrix as an example, the diversity levels for the pattern resources in the MA resource pools may be 3, 2 and 1 respectively, as shown in FIG. 3 (spreading sequence according to a spreading sequence matrix provided by MA resource pattern)), wherein the spreading sequence matrix is generated according to performance parameters of a plurality of terminals (Para [0035]: object of the present disclosure is to divide MA resources into groups and the reusing of the MA resources in accordance with characteristics of the MA resources, so as to reduce the inter-cell interference (implying MA resource characteristics, are associated with reducing inter-cell interference to improve signal quality performance). (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals), as evidenced by evidenced by FU)).
FU discloses [0005] NOMA is a multiple access technology based on power domain multiplexing. Each multiplexed user is distinguished by its different signal power, so that resources such as time domain and frequency domain are provided to multiple users to share, so as to improve the spectrum efficiency of the system and the system capacity. ...NOMA technologies, such as ... Pattern Division Multiple Access (PDMA), etc. (Para [0009-0010]) The present invention provides a PDMA system power allocation method, includes transforming the multi-resource block multiplexing user power pattern matrix into a multiple-resource block multiplexing user power discrete pattern matrix.
LI, with evidence by FU, does not explicitly disclose spreading initial symbols by using the determined spreading sequence to generate spread symbols (although it is obvious from LI (Fig. 2 Step 202, Para [0051]) wherein the selected MA resource pool is to be used by the UE; and (Fig. 5, Para [0060]) Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. See also Fig. 4 Para [0029] intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted).
In an analogous art, Wu teaches spreading initial symbols by using the determined spreading sequence to generate spread symbols (Fig. 31 Symbol to Resource Element Mapping followed by waveform modulator, Para [0246]: the RE to symbol mapping can be sparse (spreading sequence) meaning that the generated modulated symbol sequence (initial symbols) are only mapped to a subset of available resources (spreading initial symbols). The sparsity pattern as well as the sparsity level (the ratio of occupied REs to the total available REs) can be UE-specific, layer-specific, cell-specific or a combination thereof (see Fig. 31 Cases 1-9). (Fig. 32, Para 0258-0261) flowchart 3200 that illustrates an example method for transmission of a NoMA signal, is being transmitted in an uplink direction from a UE to a network side receiver, using signal processing operations may be referred to aspects of description for FIGS. 21 to 31. Step 3220 involves the transmitting device processing a stream of information bits (initial symbols) for transmission in at least one layer using the selected set of signal processing operations to generate the NoMA signal (using the determined spreading sequence to generate spread symbols). See Para [0003] NoMA technique, multiple UEs share MA resource, comprised of MA physical resource and MA signature, where a MA signature includes at least one of the following: codebook/codeword, sequence, interleaver and/or mapping pattern, demodulation reference signal, preamble, spatial-dimension, power-dimension, etc.. See also Fig. 3, Para [0091-0096] describing spreading process using a spread matrix).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WU used by a UE to select a NoMA scheme having a set of signal processing operations to the system of LI and FU providing method that meets a desired performance, related to: a) signal coverage; b) system connection density; and c) spectral efficiency or transmission requirement and/or transmission application (WU: Para [0016, 0020]).

Regarding claim 10, LI teaches a terminal (Fig. 5 UE1-UE7, Fig. 7 UE 700, Fig. 2, Para [0046]: an uplink non-orthogonal scheduling-free method. (Para [0055]) The present disclosure will be described hereinafter in more details by taking the PDMA (Pattern Division Multiple Access) uplink scheduling-free transmission), comprising:
a processing unit (Fig. 7 UE 700 with reception module 701 and selection module 702, see Para [0068]; (Para [0077-0078]) functional units integrated in processing unit implemented in the form of hardware plus software, computer device, ROM, RAM) configured to determine a spreading sequence according to a spreading sequence matrix (Fig. 2, Steps 201-202, Para [0047-0048]: Step 201: acquiring, by a UE, at least two groups of MA resource pools preconfigured by a base station. the MA resources may include any one or more of a time-domain resource, a frequency-domain resource, a space-domain resource and a code-domain resource, and the code-domain resource may include, but not limited to, any one or more of a codebook, a codeword, a sequence, an interleaver and a mapping pattern. (Para [0051]) Step 202: selecting, by the UE, an MA resource pool from the at least two groups of MA resource pools, wherein the selected MA resource pool is to be used by the UE (determining a spreading sequence) (Fig. 3, Para [0057]) Taking a PDMA 350% overload encoding pattern matrix as an example, the diversity levels for the pattern resources in the MA resource pools may be 3, 2 and 1 respectively, as shown in FIG. 3 (spreading sequence according to a spreading sequence matrix provided by MA resource pattern)), wherein the spreading sequence matrix is generated according to performance parameters of a plurality of terminals (Para [0035]: object of the present disclosure is to divide MA resources into groups and the reusing of the MA resources in accordance with characteristics of the MA resources, so as to reduce the inter-cell interference (implying MA resource characteristics, are associated with reducing inter-cell interference to improve signal quality performance). (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals, as evidenced by evidenced by FU)).
FU discloses [0005] NOMA is a multiple access technology based on power domain multiplexing. Each multiplexed user is distinguished by its different signal power, so that resources such as time domain and frequency domain are provided to multiple users to share, so as to improve the spectrum efficiency of the system and the system capacity. ...NOMA technologies, such as ... Pattern Division Multiple Access (PDMA), etc. (Para [0009-0010]) The present invention provides a PDMA system power allocation method, includes transforming the multi-resource block multiplexing user power pattern matrix into a multiple-resource block multiplexing user power discrete pattern matrix.
LI, with evidence by FU, does not explicitly disclose a generating unit configured to spread initial symbols by using the determined spreading sequence to generate spread symbols (although it is obvious from LI (Fig. 2 Step 202, Para [0051]) wherein the selected MA resource pool is to be used by the UE; and (Fig. 5, Para [0060]) Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. See also Fig. 4 Para [0029] intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted).
In an analogous art, Wu teaches a generating unit (Fig. 33, Para [0275]: Apparatus 3300 may be a UE, includes a Processor 3310, generates NOMA signal) configured to spread initial symbols by using the determined spreading sequence to generate spread symbols (Fig. 31 Symbol to Resource Element Mapping followed by waveform modulator, Para [0246]: the RE to symbol mapping can be sparse (spreading sequence) meaning that the generated modulated symbol sequence (initial symbols) are only mapped to a subset of available resources (spreading initial symbols). The sparsity pattern as well as the sparsity level (the ratio of occupied REs to the total available REs) can be UE-specific, layer-specific, cell-specific or a combination thereof (see Fig. 31 Cases 1-9). (Fig. 32, Para 0258-0261) flowchart 3200 that illustrates an example method for transmission of a NoMA signal, is being transmitted in an uplink direction from a UE to a network side receiver, using signal processing operations may be referred to aspects of description for FIGS. 21 to 31. Step 3220 involves the transmitting device processing a stream of information bits (initial symbols) for transmission in at least one layer using the selected set of signal processing operations to generate the NoMA signal (using the determined spreading sequence to generate spread symbols). See Para [0003] NoMA technique, multiple UEs share MA resource, comprised of MA physical resource and MA signature, where a MA signature includes at least one of the following: codebook/codeword, sequence, interleaver and/or mapping pattern, demodulation reference signal, preamble, spatial-dimension, power-dimension, etc. See also Para [0060] generating a MA signal based on selection of a particular set of signal processing operations, includes modulation, a spreading matrix, and a symbol to resource element (RE) mapping; "MA" and “NOMA” are equivalent. See also Fig. 3, Para [0091-0096] describing spreading process using a spread matrix).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WU used by a UE to select a NoMA scheme having a set of signal processing operations to the system of LI and FU providing method that meets a desired performance, related to: a) signal coverage; b) system connection density; and c) spectral efficiency or transmission requirement and/or transmission application (WU: Para [0016, 0020]).

Regarding claim 11, the combination of LI with evidence by FU and WU, specifically LI teaches wherein
the spreading sequence matrix is constructed according to a first spreading sequence matrix related to a first part of terminals of the plurality of terminals and a second spreading sequence matrix related to a second part of user-terminals of the plurality of terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. The above implying the threshold .beta. relates to at least two groups of resource pools associated with first group of UEs with measured SINR =< .beta. and the second group resource pools associated with second group of UEs with measured SINR > .beta.), wherein
determining the first part of terminals and the second part of terminals according to the performance parameters (Fig. 5, Para [0060]: Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2.);
generating the first spreading sequence matrix according to performance parameters of the first part of terminals (Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1);
generating the second spreading sequence matrix according to performance parameters of the second part of user-terminals (Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1. Step 2: when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2); and
generating the spreading sequence matrix according to the first spreading sequence matrix and the second spreading sequence matrix (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups).

Regarding claim 12, the combination of LI and WU, specifically LI teaches wherein: a performance parameter includes a power parameter (Para [0035]: object of the present disclosure is to divide MA resources into groups and the reusing of the MA resources in accordance with characteristics of the MA resources, so as to reduce the inter-cell interference (implying MA resource characteristics, or spreading sequence matrix, is associated with inter-cell interference, a performance parameters). (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR threshold values, i.e. performance parameter is a signal power parameter as evidenced by FU)).
FU discloses [0005] NOMA is a multiple access technology based on power domain multiplexing. Each multiplexed user is distinguished by its different signal power, so that resources such as time domain and frequency domain are provided to multiple users to share, so as to improve the spectrum efficiency of the system and the system capacity. ...NOMA technologies, such as ... Pattern Division Multiple Access (PDMA), etc.

Regarding claim 13, the combination of LI with evidence by FU and WU, specifically LI teaches wherein:
determining, for one terminal of the plurality of terminals, whether the terminal belongs to the first part of terminals or the second part of user terminals according to a performance parameter of the terminal and the performance parameters of the plurality of user- terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2, implying .beta. is a performance threshold parameter for determining the first part of terminals and the second part of terminals, and used for generating the first and second spreading sequence matrix).

Regarding claim 16, the combination of LI with evidence by FU and WU, specifically LI teaches wherein the processing unit (Fig. 7 UE 700 with reception module 701 and selection module 702, see Para [0068]; (Para [0077-0078]) functional units integrated in processing unit) is further configured to:
determine a transmission power according to a power matrix (Fig. 2, Para [0051]: Step 202: selecting, by the UE, an MA resource pool from the at least two groups of MA resource pools, wherein the selected MA resource pool is to be used by the UE, (Para [0054]) for uplink non-orthogonal scheduling-free transmission. It is obvious to a person skill in the art that the selected MA resources, a pattern matrix of MA resources for zero or non-zero power uplink transmission by a selecting UE, is associated with determining an uplink transmission power of the selecting UE (as implied), to reduce inter-cell interference, and prevent the generation of a large quantity of signaling loads as disclosed in Para [0053]), wherein the power matrix is generated according to a first power matrix and a second power matrix (Fig. 3 PDMA 350% pattern Resource Pols 1 & 2, Fig. 5, Para [0059]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups), the first power matrix is generated according to the performance parameters of the first part of terminals and a noise parameter of a communication system including the plurality of terminals, and the second power matrix is generated according to the performance parameters of the second part of terminals and the noise parameter of the communication system including the plurality of user-terminals (Fig. 3 PDMA 350% pattern Resource Pols 1 & 2, Fig. 5, Para [0060]: Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2);
transmit the spread symbols by using the determined transmission power (Fig. 2, Para [0051]: the UE may randomly select one PDMA pattern from the PDMA pattern (spread matrix, see Fig. 3) resource pools,… wherein the selected MA resource pool is to be used by the UE, (Para [0054]) for uplink non-orthogonal scheduling-free transmission. See also Fig. 4 Para [0029] showing intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted).
LI, with evidence by FU, does not explicitly disclose determine a transmission power according to a power matrix, and transmit the spread symbols by using the determined transmission power (LI’s teaching are obvious).
WU teaches determine a transmission power according to a power matrix (Para [0003] NoMA technique, multiple UEs share MA resource, comprised of MA physical resource and MA signature, where a MA signature includes at least one of the following: codebook/codeword, sequence, interleaver and/or mapping pattern (a matrix), demodulation reference signal, preamble, spatial-dimension, power-dimension (in NOMA, UE transmission power associated with a power matrix). (Para [0014-0015]) NoMA transmission include at least one of: a) spectral efficiency of the signal; b) modulation and coding scheme for the signal; c) peak-to-average power ratio (PAPR); and d) channel attributes of the signal. The NoMA signal generated according to a set of signal processing operations to meet one or more performance requirements. (Para [0060] generating a MA signal based on selection of a particular set of signal processing operations, includes modulation, a spreading matrix, and a symbol to resource element (RE) mapping, additional power adjustment operations (see Fig. 1A); "MA" and “NOMA” are equivalent. (Fig. 32, Para 0258-0260) flowchart 3200 that illustrates an example method for transmission of a NoMA signal, is being transmitted in an uplink direction from a UE to a network side receiver, using signal processing operations may be referred to aspects of description for FIGS. 21 to 31), and
transmit the spread symbols by using the determined transmission power ( (Fig. 32, [0261-0262]) Step 3220 involves the transmitting device processing a stream of information bits for transmission in at least one layer using the selected set of signal processing operations to generate the NoMA signal. Step 3230 involves the transmitting device transmitting the NoMA signal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WU used by a UE to select a NoMA scheme having a set of signal processing operations to the system of LI and FU providing method that meets a desired performance, related to: a) signal coverage; b) system connection density; and c) spectral efficiency or transmission requirement and/or transmission application (WU: Para [0016, 0020]).

Regarding claim 19, LI teaches a base station (Fig. 1, Step 101 Base Station, Fig. 6, Base Station 600), comprising:
a processing unit (Fig. 6 Base Station, 600, Para [0077] the functional units in the embodiments of the present disclosure may be integrated into a processing unit) configured to determine a spreading sequence according to a spreading sequence matrix (Fig. 1 Step 101, Para [0037] Step 101: dividing, by a base station, MA resources into groups of MA resources, and configuring, by the base station, the groups of MA resources to obtain at least two groups of MA resource pools, wherein at least parts of respective MA resources in the at least two groups of MA resource pools are different from each other. (Para [0040]) MA resources may include any one or more of a time-domain resource, a frequency-domain resource, a space-domain resource and a code-domain resource, and the code-domain resource may include, but not limited to, any one or more of a codebook, a codeword, a sequence, an interleaver and a mapping pattern (spreading sequence matrix, see Fig. 3, Para [0028] a 350% Pattern Division Multiple Access (PDMA) pattern matrix), implying spreading sequence according to a spreading sequence matrix provided by MA resource pattern), wherein the spreading sequence matrix is generated according to performance parameters of a plurality of terminals (Para [0035]: object of the present disclosure is to divide MA resources into groups and the reusing of the MA resources in accordance with characteristics of the MA resources, so as to reduce the inter-cell interference (implying MA resource characteristics, are associated with reducing inter-cell interference to improve signal quality performance). (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals, as evidenced by evidenced by FU)).
FU discloses [0005] NOMA is a multiple access technology based on power domain multiplexing. Each multiplexed user is distinguished by its different signal power, so that resources such as time domain and frequency domain are provided to multiple users to share, so as to improve the spectrum efficiency of the system and the system capacity. ...NOMA technologies, such as ... Pattern Division Multiple Access (PDMA), etc. (Para [0009-0010]) The present invention provides a PDMA system power allocation method, includes transforming the multi-resource block multiplexing user power pattern matrix into a multiple-resource block multiplexing user power discrete pattern matrix.
LI, with evidence by FU, does not explicitly disclose a generating unit configured to spread initial symbols by using the determined spreading sequence to generate spread symbols.
In an analogous art, WU teaches a generating unit (Para [0055] Network side device, (Fig. 34, Para 0276) network (side) apparatus 3400 for generation and transmission of a MA signal) configured to spread initial symbols by using the determined spreading sequence to generate spread symbols (Para [0055]: Non-orthogonal multiple access (NoMA) generally allows multiple signals to be transmitted from one or more transmitters to one or more receivers simultaneously on a given shared resource. The shared resource may include a time resource, a frequency resource, a space resource or some combination thereof. In a downlink (DL) scenario, a network side device can transmit to multiple separate user equipment (UE). (Fig. 16A, Para [0150-0153]) FIG. 16A is a fourth example 1600 of a selection of a set of signal processing operations derived from the framework for generating a NoMA signal. Blocks 1620A, 1620B, 162C and 1620D are combined by the QAM modulation 1606 and shuffled by the symbol-level interleaving 1610.  The symbol-level spreading 1612 applies a spreading signature equal to [1 0]. This results in the symbols in blocks 1620A, 1620B being maintained and the symbols that were in blocks 1620C, 1620D being removed, leaving those location empty. The symbol-to-tone mapping 1614 applies a one-to-one mapping of blocks 420A, 420B and the empty locations to available sub-carriers for transmission. See also Fig. 3, Para [0091-0096] describing spreading process using a spread matrix).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WU to select a NoMA scheme to the system of LI and FU providing method that meets desired performance requirement related to: a) signal coverage; b) system connection density; and c) spectral efficiency (WU: Para [0015-0016]).

Regarding claim 20, the combination of LI with evidence by FU and WU, specifically LI teaches wherein
the spreading sequence matrix is constructed according to a first spreading sequence matrix related to a first part of terminals of the plurality of terminals and a second spreading sequence matrix related to a second part of terminals of the plurality of terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. The above implying the threshold .beta. relates to at least two groups of resource pools associated with first group of UEs with measured SINR =< .beta. and the second group resource pools associated with second group of UEs with measured SINR > .beta.), 
determining the first part of terminals and the second part of terminals according to the performance parameters, generating the first spreading sequence matrix according to performance parameters of the first part of terminals, generating the second spreading sequence matrix according to performance parameters of the second part of terminals, and generating the spreading sequence matrix according to the first spreading sequence matrix and the second spreading sequence matrix (Fig. 1 Step 101, Para [0037] Step 101: dividing, by a base station, MA resources into groups of MA resources, and configuring, by the base station, the groups of MA resources to obtain at least two groups of MA resource pools, wherein at least parts of respective MA resources in the at least two groups of MA resource pools are different from each other.  (Para [0043]) Step 102: notifying, by the base station, a UE of the at least two groups of MA resource pools, to enable the UE to select an MA resource pool from the at least two groups of MA resource pools. (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. The above implying the threshold .beta. relates to at least two groups of resource pools associated with first group of UEs with measured SINR =< .beta. and the second group resource pools associated with second group of UEs with measured SINR > .beta., implying .beta. is a performance threshold parameter for determining the first part of terminals and the second part of terminals, and used for generating the first and second spreading sequence matrix).

Regarding claim 21, is interpreted and rejected same as claim 12.

Regarding claim 22, the combination of LI with evidence by FU and WU, specifically LI teaches wherein:
determining, for one terminal of the plurality of terminals, whether the terminal belongs to the first part of terminals or the second part of terminals according to a performance parameter of the terminal and the performance parameters of the plurality of terminals (Fig. 1, Para [0043]) Step 102: notifying, by the base station, a UE of the at least two groups of MA resource pools, to enable the UE to select an MA resource pool from the at least two groups of MA resource pools. (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. The above implying the threshold .beta. relates to at least two groups of resource pools associated with first group of UEs with measured SINR =< .beta. and the second group resource pools associated with second group of UEs with measured SINR > .beta., implying .beta. is a performance threshold parameter for determining the first part of terminals and the second part of terminals, and used for generating the first and second spreading sequence matrix).

Regarding claim 25, the combination of LI with evidence by FU and WU, specifically LI teaches wherein the processing unit (Fig. 6 Base Station, 600, Para [0077] the functional units in the embodiments of the present disclosure may be integrated into a processing unit) is further configured to:
determine a transmission power according to a power matrix (Fig. 1 Step 101, Para [0037] Step 101: dividing, by a base station, MA resources into groups of MA resources, and configuring, by the base station, the groups of MA resources to obtain at least two groups of MA resource pools, wherein at least parts of respective MA resources in the at least two groups of MA resource pools are different from each other.  (Para [0043]) Step 102: notifying, by the base station, a UE of the at least two groups of MA resource pools, to enable the UE to select an MA resource pool from the at least two groups of MA resource pools. (Fig. 5, [0058-0060] FIG. 5 shows three sectors, in which three UEs (UE1, UE2 and UE3) reside in cell-1, two UEs (UE4 and UE5) reside in cell-2, and two UEs (UE6 and UE7) reside in cell-3. The PDMA 350% total encoding pattern resource pool in FIG. 3 may be provided in each sector. Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. All PDMA patterns in a PDMA pattern resource pool 1 may be orthogonal to each other. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2), wherein the power matrix is generated according to a first power matrix and a second power matrix (Fig. 3 PDMA 350% pattern Resource Pols 1 & 2, Fig. 5, Para [0059]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups), the first power matrix is generated according to the performance parameters of the first part of terminals and a noise parameter of a communication system including the plurality of terminals, and the second power matrix is generated according to the performance parameters of the second part of terminals and the noise parameter of the communication system including the plurality of user-terminals (Fig. 3 PDMA 350% pattern Resource Pols 1 & 2, Fig. 5, Para [0060]: Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2).
LI, with evidence by FU, does not explicitly disclose determine a transmission power according to a power matrix, and transmit the spread symbols by using the determined transmission power (LI’s teaching are obvious).
WU teaches determine a transmission power according to a power matrix (Para [0003] NoMA technique, MA resource, comprised of MA physical resource and MA signature, where a MA signature includes at least one of the following: codebook/codeword, sequence, interleaver and/or mapping pattern (a matrix), demodulation reference signal, preamble, spatial-dimension, power-dimension. (Para [0060] generating a MA signal based on selection of a particular set of signal processing operations, includes modulation, a spreading matrix, and a symbol to resource element (RE) mapping, additional power adjustment operations (see Fig. 1A); "MA" and “NOMA” are equivalent. (Fig. 11, step 1135, Para [0119]) when a network side device is transmitting a signal to more than one UE, involves the network side device multiplexing the mapped second sets of modulated symbols that have been generated for each of the separate UEs or layers before transmission. See also Fig. 3, Para [0091-0096] power of the spread component are adjusted using power adjustment and spreading matrix), and
transmit the spread symbols by using the determined transmission power ( (Fig. 11 Step 1140, Para [0120]: Step 1140 involves the transmitting device transmitting the mapped second sets of modulated symbols as a MA signal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WU used by a UE to select a NoMA scheme having a set of signal processing operations to the system of LI and FU providing method that meets a desired performance, related to: a) signal coverage; b) system connection density; and c) spectral efficiency or transmission requirement and/or transmission application (WU: Para [0016, 0020]).

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, hereinafter ‘LI’) with evidence by Fu et al. (CN106941688 A, of IDS, Machine Translation, hereinafter ‘FU’) in view of Wu et al. (US20180077685, hereinafter ‘WU’) and with further in view of Kang et al. (US20180131433, hereinafter ‘KANG33’).
Regarding claim 14, the combination of LI with evidence by FU and WU, specifically LI teaches wherein:
generating the second spreading sequence matrix according to the performance parameters of the second part of terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2).
The combination of LI with evidence by FU and WU do not explicitly disclose generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system capacity parameter of a communication system including the plurality of user-terminals.
In an analogous art, KANG33 teaches generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system capacity parameter of a communication system including the plurality of user-terminals (Para [0004-0005]: For the PDMA, at a transmitting end, the users are differentiated from each other in accordance with non-orthogonal characteristic patterns of a signal from a terminal based on a plurality of signal domains such as the power domain, a code domain and a spatial domain using a pattern division technique, and at the receiving end, multi-user detection may be performed using a Belief Propagation (BP) algorithm receiver and the SCI receiver on the basis of a characteristic structure of a terminal pattern, so as to provide the system capacity approaching to a capacity boundary of a multiple access channel. For the PDMA technology, an encoding matrix may be used as a basic mapping pattern so as to differentiate the users from each other. (Para [0025]) In the case that a frequency-domain resource block of a current system is multiplexed by a small amount of users, one UE may be mapped to a plurality of data layers, so it is able to increase a transmission load of the UE, thereby to increase a throughput of the entire system. (Fig. 3 Para [0136]) in FIG. 3, second to fourth columns of H.sub.PDMA.sup.(3,7) may be occupied by the UE 1, and fifth to seventh columns of H.sub.PDMA.sup.(3,7) may be occupied by the UE 2, i.e., the later six columns of H.sub.PDMA.sup.(3,7) may be selected to from the second encoding matrix used when the three transmission resources are multiplexed by the two UEs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KANG33 flexibly selecting encoding matrix to the system of LI, FU and WU providing method to increase a throughput of the entire system, and to reduce a modulation encoding level while ensuring the spectral efficiency, thereby to further reduce algorithm complexity of a receiver (KANG33: Para [0025]).

Regarding claim 23, is interpreted and rejected same as claim 14.

Claims 15, 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, hereinafter ‘LI’) with evidence by Fu et al. (CN106941688 A, of IDS, Machine Translation, hereinafter ‘FU’) in view of Wu et al. (US20180077685, hereinafter ‘WU’) and with further in view of Kang et al. (US20170155484, hereinafter ‘KANG84’).
Regarding claim 15, the combination of LI with evidence by FU and WU, specifically LI teaches wherein:
generating the second spreading sequence matrix according to the performance parameters of the second part of terminals (Fig. 3 PDMA 350% pattern resource pools 1 and 2 , Fig. 4, Fig. 5, Para [0059-0060]: Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first. When .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2).
The combination of LI with evidence by FU and WU do not explicitly disclose wherein generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system power parameter of a communication system including the plurality of terminals (although WU discloses (Para [0246]) the RE to symbol mapping can be sparse (spreading sequence) meaning that the generated modulated symbol sequence (initial symbols) are only mapped to a subset of available resources (spreading initial symbols). The sparsity pattern as well as the sparsity level (the ratio of occupied REs to the total available REs) can be UE-specific, layer-specific, cell-specific or a combination thereof).
In an analogous art, KANG84 teaches wherein generating the second spreading sequence matrix according to the performance parameters of the second part of terminals and a system power parameter of a communication system including the plurality of terminals (Fig. 1, transmitting device 10 and a receiving device 20, Para [0076]: The transmitting device 10 is configured to process signals transmitted by one or more UEs, map non-orthogonal characteristic patterns for the processed signals transmitted by the one or more UEs so as to superpose the signals for different UEs on corresponding radio resources, and transmit the processed signals for the one or more UEs in accordance with a mapping result. (Para [0087]) During the implementation, the transmission power may be allocated to the signals transmitted by the UEs, and the sum of the transmission power allocated to all the UEs is equal to the total system-available power. In other words, based on a specific constraint, the transmission power may be allocated to the signals transmitted by the UEs superposed on an identical time-frequency resource in accordance with the maximum available transmission power on the time-frequency resource (allocated by the base station). (Fig. 4D, Para [0153]) FIG. 4D shows the superposition of the signals for the UEs in the power domain and the space domain. An identical time-frequency resource may be adopted by different UEs, but these UEs may be differentiated from one another in terms of the power and the spatial encoding (user 1 allocated first spreading sequence matrix, and user 2 allocated second spreading sequence matrix generated and allocated as such by the base station, as disclosed above, for user1 and user 2 to select, implied). The non-orthogonal characteristic pattern in the joint signal domain consisting of the power domain and the space domain is a combination of the non-orthogonal characteristic pattern in the power domain and the non-orthogonal characteristic pattern in the space domain).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KANG84 flexibly selecting encoding matrix to the system of LI, FU and WU providing method to the non-orthogonal mode to improve the spectrum utilization and the diversity (to reduce an error rate) (KANG84: Para [0154]).

Regarding claim 17, the combination of LI with evidence by FU, WU and KANG84, specifically LI teaches wherein the processing unit is further configured to:
determine a real-time measured transmission power, wherein the real-time measured transmission power is generated according to an actual measurement for one terminal (Fig. 5, Para [0059-0060] Step 1: the PDMA 350% total encoding pattern resource pools may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. All PDMA patterns in a PDMA pattern resource pool 1 may be orthogonal to each other. Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first (determine a real-time measured transmission power according to an actual measurement for one terminal). When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2);
transmit the spread symbols by using the determined real-time measured transmission power to generate real-time measured performance parameters (Fig. 5, Para [0060-0061]: Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first (determine a real-time measured transmission power according to an actual measurement for one terminal). When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2. Step 3: based on the above step 2, the UE in a certain sector may select the PDMA pattern as shown in FIG. 5. It is obvious that after the PDMA pattern resource pool selection, UE uses the selection for transmission. See also Fig. 4 Para [0029] showing intra-cell interference for UE1 in cell 1 when the 350% PDMA pattern matrix in FIG. 3 is adopted);
adjust the performance parameters used for generating the spreading sequence matrix according to the real-time measured performance parameters (Para [0060]: Step 2: when data is to be transmitted by the UE, a measurement value, e.g., SINR=.alpha., may be acquired at first (determine a real-time measured transmission power according to an actual measurement for one terminal). When .alpha..ltoreq..beta., the UE may randomly select one PDMA pattern from the PDMA pattern resource pool 1, and when .alpha.>.beta., the UE may randomly select one PDMA pattern from a PDMA pattern resource pool 2).

Regarding claim 24, is interpreted and rejected same as claim 15.

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20190289574, with Priority of PCT/CN2017/098, hereinafter ‘LI’) with evidence by Fu et al. (CN106941688 A, of IDS, Machine Translation, hereinafter ‘FU’) in view of Wu et al. (US20180077685, hereinafter ‘WU’) and with further in view of Lee et al. (US20180041988, hereinafter ‘LEE’).
Regarding claim 18, the combination of LI with evidence by FU and WU, specifically LI teaches 
wherein:
the spreading sequence matrix is generated according to performance parameters of the plurality of terminals (Fig. 5, Para [0058-0061]) FIG. 5 shows three sectors (each with plurality of UEs). Step 1: the PDMA 350% total encoding pattern resource pools(see Fig. 3)  may be configured into two groups in each sector of the network, as shown in FIG. 4, and a threshold Z.sub.gate=.beta. is between the two groups. Step 2: UE selects a PDMA pattern according a measurement value SINR (implying PDMA pattern, or spreading sequence matrix, is generated in consideration of SINR values, a performance parameter, for respective UEs of pluralities of UEs or terminals)).
The combination of LI with evidence by FU and WU do not explicitly disclose wherein: the spreading sequence matrix is generated according to quantized performance parameters of the plurality of terminals, wherein the quantized performance parameters of the plurality of terminals are generated according to quantization of the performance parameters of the plurality of terminals.
In analogous art, LEE teaches wherein:
the spreading sequence matrix is generated according to quantized performance parameters of the plurality of terminals, wherein the quantized performance parameters of the plurality of terminals are generated according to quantization of the performance parameters of the plurality of terminals (Para [0090]: Symbols between mMTC UEs may be superposed and transmitted through a power difference between symbols of multiple user and hierarchical modulation. UE-specific power index=P1 and UE-specific power index 2=P2. The UE-specific power index may be index information of a quantized power level allocated by a BS, a low power symbol may be allocated to a user in a cell, a high power symbol may be allocated to a cell-edge user, and mMTC UEs may each transmit a signal at an allocated power level so as to superpose symbols between mMTC UEs and to transmit a signal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LEE to the system of LI, FU and WU providing method for effectively supporting a multiple access method appropriate for a massive machine type communications (MTC) packet service environment (LEE: Para [0015]).

Regarding claim 27, is interpreted and rejected same as claim 18.

Allowable Subject Matter
Claims 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, LI, WU, KANG33, KANG84, and LEE either alone or in combination fails to teach the terminal of claim 15, wherein the processing unit is further configured to:
determine a real-time measured transmission power, wherein the real-time measured transmission power is generated according to an actual measurement for one terminal;
transmit the spread symbols by using the determined real-time measured transmission power to generate real-time measured performance parameters;
adjust the performance parameters used for generating the spreading sequence matrix according to the real-time measured performance parameters.

Regarding claim 26, LI, WU, KANG33, KANG84, and LEE either alone or in combination fails to teach the base station of claim 24, wherein the processing unit is further configured to:
determine a real-time measured transmission power, wherein the real-time measured transmission power is generated according to an actual measurement for one terminal;
transmit the spread symbols by using the determined real-time measured transmission power to generate real-time measured performance parameters;
adjust the performance parameters used for generating the spreading sequence matrix according to the real-time measured performance parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johansson et al. (US20150303988), describing efficient generation of spreading sequence correlations using lookup tables
Herath et al. (US20180337816), describing method and system for non-orthogonal multiple access communication
Bayesteh et al. (US20180083666), describing methods for multiple access transmission
Zhang et al. (US20190273576), describing codeword adaptation for non-orthogonal coded access
YOSHIMOTO et al. (US20190223208), describing base station apparatus, terminal apparatus, and communication method thereof
Dang et al. (US20170033832), describing signal processing system and method, base station and user equipment
Lei, Haipeng (US20200028628), describing retransmission indication
Hao et al. (US20180035406), describing method and apparatus for selecting and determining modulation coding mode in wireless communication system
Kang et al. (US20180083746), describing method and device for detecting data transmission and received signals
Wang et al. (US20180234867), describing joint user clustering and power allocation method and base station using the same
Lee et al. (US20190223225), describing method for transmitting/detecting data on the basis of non-orthogonal multiple access method, and device therefor
Saito et al., "Non-Orthogonal Multiple Access (NOMA) for Cellular Future Radio Access"
Islam et al., "Power-Domain Non-Orthogonal Multiple Access (NOMA) in 5G Systems: Potentials and Challenges"
Chen et al., "Pattern Division Multiple Access—A Novel Nonorthogonal Multiple Access for Fifth-Generation Radio Networks"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413